COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      William Henderson v. The State of Texas

Appellate case number:    01-11-00402-CR

Trial court case number: 1277559

Trial court:              208th District Court of Harris County

       A supplemental clerk’s record complying with our Order of Abatement has been filed
with the Clerk of this Court. Therefore, we order the appeal reinstated.
         Appellant’s brief is ordered to be filed within 30 days of the date of this order. See Tex.
R. App. P. 38.6(a). Appellee’s brief is ordered to be filed within 30 days of the date appellant’s
brief is filed. See Tex. R. App. P. 38.6(b). Due to the previous delays in this appeal, the Court
will not grant motions to extend the deadlines in this case absent extraordinary circumstances.
See Tex. R. App. P. 38.6(d).
       It is so ORDERED.

Judge’s signature:/s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: July 12, 2012